242 S.W.3d 489 (2008)
Darryl HAMILTON, Appellant,
v.
Larry CRAWFORD, Director Missouri Department of Corrections, Respondent.
No. WD 68332.
Missouri Court of Appeals, Western District.
January 15, 2008.
Darryl Hamilton, Pacific, MO, appellant Acting pro se.
Michael J. Spillane, Esq., Jefferson City, MO, for respondent.
Before LOWENSTEIN, P.J., ELLIS and NEWTON, JJ.

ORDER
PER CURIAM.
Darryl Hamilton appeals the grant of summary judgment in favor of the Director of the Missouri Department of Corrections on Hamilton's action for declaratory judgment seeking jail-time credit for time served under Section 558.031, RSMo 2000. Hamilton was convicted and sentenced for burglary in the first degree. While he was serving the sentence for the first conviction, Hamilton was charged for a second burglary to which he then pled guilty. Hamilton sought credit for time served between the charging and conviction on the second burglary. Time for which Hamilton seeks credit was not "related to" the second burglary; therefore, summary judgment in favor of respondent was proper. Judgment affirmed. Rule 84.16(b).